ON REHEARING.
TRIMBLE, J.
A motion for rehearing was sustained in the above case; and it has been again argued and submitted and thoroughly and carefully considered in all of its phases and bearings.
A re-examination of the case, however, convinces us more strongly than ever that, as a matter of law, plaintiff is not entitled to recover. The foregoing opinion by Ellison, P. J. states the facts and expresses the views of the court so clearly that it is unnecessary to write another opinion herein.
It may be proper, however, to say that we have given careful heed to the complaint made by plaintiff that the machine, which by stipulation of parties, was considered at both arguments of the case and offered *379in evidence at the trial, was not the same machine plaintiff used, or was not in the same - condition, as at the time of the accident. Bnt, unquestionably, it was the same machine; and even if there had been the difference plaintiff contends there was, it would not have been sufficient to have convicted the defendant of a violation of the statute by reason of a failure to guard. The statute was fully complied with, and when that is done, defendant must not be held liable.
The former opinion is adhered to, and the judgment is reversed.
All concur.